Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-0660)

Complainant
v.

Guadalupana Grocery Deli LP
d/b/a Guadalupana Grocery and Deli,

Respondent.
Docket No. C-14-1159
Decision No. CR3304

Date: July 22, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an
administrative complaint on Respondent, Guadalupana Grocery Deli LP d/b/a
Guadalupana Grocery and Deli, at 1205 River Avenue, Lakewood, New Jersey
08701, and by filing a copy of the complaint with the Food and Drug
Administration’s (FDA) Division of Dockets Management. The complaint alleges
that Guadalupana Grocery and Deli impermissibly sold cigarettes to minors and
failed to verify, by means of photo identification containing a date of birth, that
cigarette purchasers were 18 years of age or older, thereby violating the Federal
Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its
implementing regulations, 21 C.F.R. pt. 1140. CTP seeks to impose a $500 civil
money penalty against Respondent Guadalupana Grocery and Deli.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on May 27, 2014, CTP served the
complaint on Respondent Guadalupana Grocery and Deli by United Parcel
Service. In the complaint and accompanying cover letter, CTP explained that,
within 30 days, Respondent should pay the penalty, file an answer, or request an
extension of time in which to file an answer. CTP warned Respondent that, if it
failed to take one of these actions within 30 days, the Administrative Law Judge
could, pursuant to 21 C.F.R. § 17.11, issue an initial decision ordering it to pay the
full amount of the proposed penalty.

Respondent Guadalupana Grocery and Deli has neither filed an answer within the
time prescribed, nor requested an extension of time within which to file an answer.
Pursuant to 21 C.F.R. § 17.11, Lassume that the facts alleged in the complaint (but
not its conclusory statements) are true. Specifically:

e At approximately 11:13 a.m. on April 21, 2013, at Respondent’s business
establishment, 1205 River Avenue, Lakewood, New Jersey 08701, an
FDA-commissioned inspector observed Respondent’s staff selling a
package of Newport Box cigarettes to a person younger than 18 years of
age. The inspector also observed that staff failed to verify, by means of
photographic identification containing a date of birth, that the purchaser
was 18 years of age or older;

e Ina warning letter dated May 9, 2013, CTP informed Respondent of the
inspector’s April 21, 2013 observations, and that such actions violate
federal law, 21 C.F.R. § 1140.14(a) and (b)(1). The letter further warned
that Respondent’s failure to correct its violations could result in a civil
money penalty or other regulatory action;

e At approximately 1:33 p.m. on September 8, 2013, at Respondent’s
business establishment, 1205 River Avenue, Lakewood, New Jersey 08701,
FDA-commissioned inspectors documented Respondent’s staff selling a
package of Marlboro 100’s cigarettes to a person younger than 18 years of
age. The inspectors also documented that staff failed to verify, by means of
photographic identification containing a date of birth, that the purchaser
was 18 years of age or older.

These facts establish Respondent Guadalupana Grocery and Deli’s liability under
the Act. The Act prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k).
A tobacco product is misbranded if sold or distributed in violation of regulations
issued under section 906(d) of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C.

§ 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The Secretary issued the regulations at 21
C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387(a); see 21

U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,229 (Mar. 10, 2010). Under 21 C.F.R.

§ 1140.14(a), no retailer may sell cigarettes to any person younger than 18 years of
age.
Under 21 C.F.R. § 1140.14(b)(1), retailers must verify, by means of photographic
identification containing a purchaser’s date of birth, that no cigarette purchasers
are younger than 18 years of age.

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $500 against
Respondent Guadalupana Grocery Deli LP d/b/a Guadalupana Grocery and Deli.
Pursuant to 21 C.F.R. § 17.11 (b), this order becomes final and binding upon both
parties after 30 days of the date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

